Blood worth:, J.
1. The court did not err in overruling the demurrer on the ground that no offense against the laws of Georgia was set out in the accusation.
2. The question of whether a certain section of an act of the legislature is unconstitutional is not properly raised by a general allegation that the section is “unconstitutional, null, and void.” Newkirk v. Southern Ry. Co., 120 Ga. 1048 (1) (48 S. E. 426), and cases cited on page 1049. Sayer v. Douglas County, 119 Ga. 550, 551 (46 S. E. 654); Savannah Railway Co. v. Gill, 118 Ga. 738 (5) (45 S. E. 623) ; Miller v. State, 26 Ga. App. 642 (1) (107 S. E. 64).
3. There is abundant evidence to support the verdict, which has the approval of the judge who tried the case; and, as no error of law was committed on the trial, this court is without authority to interfere with the verdict.

Judgment' affirmed.


Broyles, C. J., and Luke, J., concur.